Citation Nr: 1144612	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 13, 2006.

2.  Entitlement to an initial schedular rating in excess of 70 percent for PTSD from June 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from April 1965 to September 1965 and on active duty from September 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 50 percent disability rating effective October 9, 2003.

The Veteran recently submitted additional evidence in support of his claim, but did not include an appropriate waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).  However, as discussed below, the claim must be remanded for further development.

The Board notes that in an October 2007 rating decision, the RO granted the Veteran a total rating based on individual unemployability due to service-connected disability effective June 13, 2006.  However, this adjudicatory action does not render the Veteran's claim for a schedular rating in excess of 70 percent for PTSD from June 13, 2006, moot.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was granted service connection for PTSD in a July 2004 rating decision and assigned a 50 percent disability rating.  He subsequently filed a timely notice of disagreement (NOD) as to the assigned rating in November 2004.  However, the RO did not issue a statement of the case (SOC) in response to the Veteran's NOD.  Instead, a new rating decision was promulgated in September 2005 essentially confirming and continuing the assigned 50 percent disability rating for PTSD.  On June 13, 2006, within 1 year of the September 2005 rating decision, the Veteran submitted a statement seeking consideration for a higher rating for his service-connected PTSD.  The RO treated this submission as a new claim for benefits, and issued another rating decision in January 2007 which granted a 70 percent disability rating for PTSD effective June 13, 2006, the date of receipt of the purported claim.  The Veteran subsequently filed a new NOD in response to this rating decision, and sought an earlier effective date for the assigned 70 percent rating.  The RO issued a September 2008 decision on the effective date issue, and the Veteran filed his substantive appeal in October 2008.  

The RO did not issue an SOC in response to the Veteran's November 2004 NOD contesting the initial 50 percent rating assigned PTSD in the July 2004 rating decision.  The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Although the claim was presented to the Board as entitlement to an earlier effective date for a 70 percent rating for PTSD assigned in the January 2007 rating decision, the record reflects that the Veteran has continuously prosecuted his claim for a higher initial rating since he was granted service connection in July 2004.  Therefore, the Board has characterized the above-listed issues accordingly.

The purpose of this remand is to give the RO an opportunity to cure the procedural defect created by the lack of an SOC following the Veteran's November 2004 NOD, and to appropriately adjudicate the Veteran's increased rating claims outlined above.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 13, 2006, and entitlement to an initial schedular rating in excess of 70 percent for PTSD from June 13, 2006.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


